      Case 2:20-cv-01513-TLN-JDP Document 8 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES WILLIAMS,                                 No. 2:20-cv-01513-TLN-JDP
12                       Plaintiff,
13           v.                                         ORDER
14    SACRAMENTO COUNTY,
15                       Defendants.
16

17          Plaintiff Charles Williams (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 22, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 7.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
      Case 2:20-cv-01513-TLN-JDP Document 8 Filed 03/22/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The Findings and Recommendations filed January 22, 2021 (ECF No. 7), are

 3   ADOPTED IN FULL; and

 4          2. This action is DISMISSED without prejudice for failure to prosecute, failure to comply

 5   with court orders, and for failure to state a claim as set forth in the September 29, 2020 Order; and

 6          3. The Clerk of Court is directed to close the case.

 7          IT IS SO ORDERED.

 8   DATED: March 19, 2021

 9

10

11                                                                  Troy L. Nunley
                                                                    United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
